Catalyst Paper Corporation – List of Subsidiaries Catalyst Paper Holdings Inc. Catalyst Paper (Snowflake) Inc. Catalyst Paper Energy Holdings Inc. Catalyst Paper Recycling Inc. Catalyst Pulp Operations Limited Catalyst Pulp and Paper Sales Inc. Catalyst Pulp Sales Inc. Catalyst Paper (USA) Inc. Catalyst Paper Finance Limited Catalyst Paper (general partnership) The Apache Railway Company Pacifica Poplars Ltd. Pacifica Poplars Inc. Pacifica Papers U.S. Inc. Pacifica Papers Sales Inc. Export Sales Company Limited Crofton Pulp and Paper Limited 468327 B.C. Ltd. British Columbia Forest Products Limited NSC Holdings (Philippines) Inc. NSC Holdings (Barbados) Limited Catalyst Paper Services (Hungary) LLC Powell River Energy Inc. Elk Falls Pulp and Paper Limited 3264904 Canada Limited 0606890 B.C. Ltd 3744809 Canada Inc. Echelon Paper Corporation (a British Columbia company) Echelon Paper Corporation (a CBCA corporation) Elk Falls Forest Industries Limited
